Citation Nr: 1608307	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease L4-5 with pain radiated to right testicle, right buttock and right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Board hearing conducted at the RO in March 2015.  A transcript has been associated with his claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last examination was conducted in August 2010.  At his March 2015 Board hearing, the Veteran and his wife testified that his disability has increased in severity.  VA treatment records include an x-ray report from October 2013 reflecting degenerative changes throughout the spine.  This was not the case at his earlier August 2010 examination, where the radiology report noted that partially bridging syndesmophytes could be related to an inflammatory process rather than degenerative change; no lumbar spine arthritis was confirmed.  

Accordingly, a new examination is necessary to determine the current severity of the Veteran's spine disability.  Outstanding VA records should also be obtained.  The most recent records, available on the Virtual VA system, are dated December 2, 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records, to specifically include VA records for the period after December 2, 2015.

2.  Thereafter, the Veteran should be afforded a VA examination with a qualified examiner to determine the current severity of his service-connected low back disability.  The examiner should review copy of this remand, and any evidence in Virtual VA and VBMS. All indicated testing should be conducted.

The examiner should report the range of motion of the lumbar spine in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.

The examiner must inquire as to periods of flare-up and note the frequency and duration of any such flare-ups. The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  The examiner should report any specific information as to the frequency and duration of incapacitating episodes over 12 month periods.  

The examiner should report all neurologic impairment resulting from the service-connected lumbar spine and bilateral lower extremity disabilities.  The examiner should also opine as to the severity of that impairment, in terms of mild, moderate, or severe. If there is neurologic impairment of the lower extremities that is not related to the service connected back or lower extremity disabilities, the examiner should so report.

3.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

